Ryan, J.
Claimant’s intestate died March 8, 1945, at the Syracuse Psychopathic Hospital from fractures of the cartilages of the larynx with consequent hemorrhage and edema. These injuries were sustained when three employees of the institution forcibly administered paraldehyde by mouth to the patient to quiet Mm. The State of New York is liable herein but only for the funeral expenses as claimant’s intestate, who was sixty years of age, was suffering from syphilitic meningoencephalitis and the preponderance of evidence is that he would not have recovered and would not again be gainfully employed. The persons for whom this action is brought have sustained no pecumary injuries and no damages can be awarded. (Grasso v. State of New York, 289 N. Y. 552; Dimitroff v. State of New York, 171 Misc. 635; Tabor v. State of New York, 186 Misc. 736.)
Claimant asks to be reimbursed $181.70 for funeral expenses. The bill, Exhibit 5, shows a discount of $14.70 if paid before March 22,1945, and is receipted in full under date of March 15, 1945. Presumably claimant paid only $167. An award in thal amount is made.
Claimant’s intestate lived twenty to thirty minutes after the paraldehyde was given Mm. No claim for damages for conscious pain and suffering has been pleaded herein and no aware is made for such damages.